Citation Nr: 0612613	
Decision Date: 05/02/06    Archive Date: 05/15/06

DOCKET NO.  03-30 744	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
malaria.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
fungus of the toes.

3.  Entitlement to service connection for a lumbosacral spine 
condition, claimed as a back condition.

4.  Entitlement to service connection for a cervical spine 
condition, claimed as a back condition.  

5.  Entitlement to service connection for a thoracic spine 
condition, claimed as a back condition.  

6.  Entitlement to service connection for hepatitis C.

7.  Entitlement to service connection for depression, 
including as secondary to hepatitis C.

8.  Entitlement to service connection for headaches.  

9.  Entitlement to nonservice-connected pension. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The appellant had active service from August 1967 to April 
1969.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2002 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which determined that new and material evidence 
had not been presented to reopen claims of entitlement to 
service connection for malaria and fungus of the toes, and 
which denied service connection for a lumbosacral condition, 
claimed as a back condition; a cervical condition, claimed as 
a back condition; a thoracic condition, claimed as a back 
condition; hepatitis C; depression, including as secondary to 
hepatitis C; and "severe headaches," and denied a claim of 
entitlement to nonservice-connected pension. 

In October 2003, the veteran indicated on his appeal form (VA 
Form 9) that he desired a hearing at the RO.  However, in a 
statement received by the RO in April 2004, the veteran 
stated that he wished to withdraw his request for a hearing.  
See 38 C.F.R. § 20.702(e) (2005).  Accordingly, the Board 
will proceed without further delay.

The claim for entitlement to nonservice-connected pension is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  In an unappealed decision, dated in August 1990, the RO 
denied a claim of entitlement to service connection for 
malaria and fungus of the toes.

2.  In an unappealed decision, dated in September 1994, the 
RO denied a claim of entitlement to service connection for 
malaria.

3.  The evidence received since the RO's August 1990 decision 
which denied service connection for fungus of the toes, which 
was not previously of record, and which is not cumulative of 
other evidence of record, does not raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 3.156.

4.  The evidence received since the RO's September 1994 
decision which denied service connection for malaria, which 
was not previously of record, and which is not cumulative of 
other evidence of record, does not raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 3.156.

5.  The veteran does not have a lumbosacral spine condition 
as a result of his service.  

6.  The veteran does not have a cervical spine condition as a 
result of his service.  

7.  The veteran does not have a thoracic spine condition as a 
result of his service.  

8.  The veteran does not have hepatitis C as a result of his 
service.  

9.  The veteran does not have depression as a result of his 
service.  He is not service connected for any disability.

10.  The veteran does not have headaches as a result of his 
service.  


CONCLUSIONS OF LAW

1.  New and material evidence has not been received since the 
RO's August 1990 decision which denied a claim of entitlement 
to service connection for fungus of the toes; the claim for 
service connection for fungus of the toes is not reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2005).  

2.  New and material evidence has not been received since the 
RO's September 1994 decision which denied a claim of 
entitlement to service connection for malaria; the claim for 
service connection for malaria is not reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156 (2005).  
 
3.  A lumbosacral spine condition was not incurred in or 
aggravated by the veteran's active military service.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2005).

4.  A cervical spine condition was not incurred in or 
aggravated by the veteran's active military service.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2005).

5.  A thoracic spine condition was not incurred in or 
aggravated by the veteran's active military service.  38 
U.S.C.A. §§ 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309 (2005). 

6.  Hepatitis C was not incurred in or aggravated by the 
veteran's active military service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2005).

7.  Depression was not incurred in or aggravated by the 
veteran's active military service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2005). 

8.  The veteran's claim of entitlement to service connection 
for depression, claimed secondary to Hepatitis C, lacks legal 
merit. 38 C.F.R. § 3.310 (2005); Sabonis v. Brown, 6 Vet. 
App. 426 (1994).

9.  Headaches were not incurred in or aggravated by the 
veteran's active military service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material

A review of the claims file shows that in August 1990, the RO 
denied the veteran's claim of entitlement to service 
connection for malaria and fungus of the toes.  He was 
notified of this decision and of his appellate rights by 
letter dated September 7, 1990.  There was no appeal, and the 
RO's decision became final.  See 38 U.S.C.A. § 7105(c)(West 
2002).

The veteran sought to reopen his claim for service connection 
for malaria in June 1994.  In a letter dated September 27, 
1994, the RO denied the claim and notified him of his 
appellate rights.  There was no appeal, and the RO's decision 
became final.  See 38 U.S.C.A. § 7105(c)(West 2002).

Applicable law provides that a claim which is the subject of 
a prior final decision may nevertheless be reopened upon 
presentation of new and material evidence.  See 38 U.S.C.A. § 
5108.

In May 2002, the veteran filed to reopen his claims, and in 
October 2002 the RO denied the claims.  The veteran has 
appealed.

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156.

The most recent and final denial of these claims were RO's 
decisions dated in August 1990 and September 1994.  
Therefore, the Board must determine if new and material 
evidence has been submitted since the RO's decisions.  See 38 
U.S.C.A. § 5108.  When determining whether the evidence is 
new and material, the specified basis for the last final 
disallowance must be considered.  See Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Regulations also 
provide that service connection may be granted for a 
disability diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability is due to disease or injury which was incurred in 
or aggravated by service.  38 C.F.R. § 3.303(d).  

In the case of any veteran who had tropical service for 
ninety days or more and a tropical disease, to include 
malaria, becomes manifest to a degree of ten percent or more 
within one year from the date of separation from such 
service, such disease shall be presumed to have been incurred 
in or aggravated by service notwithstanding that there is no 
record of evidence of such disease during the period of 
service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.

The evidence of record at the time of the RO's prior 
decisions included the veteran's service medical records, 
which did not show treatment for malaria or fungus of the 
toes.  The veteran's separation examination report, dated in 
April 1969, indicated that his skin was clinically evaluated 
as normal, and did not note any references to malaria.  An 
accompanying "report of medical history" showed that he 
denied having had skin diseases.  

There was no post-service medical evidence showing malaria or 
fungus of the toes.  In his claim, the veteran asserted that 
he was treated for malaria in October 1968.  

At the time of the RO's prior denials of the claims, there 
was no competent evidence showing that the veteran currently 
had malaria or fungus of the toes, or that either of these 
conditions were related to his service.  

The relevant evidence received since the RO's decisions 
consists of VA progress notes, dated between 2002 and 2003, 
and an April 2002 VA examination report.  VA progress notes 
show that the veteran was noted to have a tinea infection and 
onychomycosis of both feet.  See e.g., April 2002 VA progress 
note.  An April 2002 VA progress note also shows that the 
veteran complained of occasional fever, chills and night 
sweats that he related to possible malaria exposure.  There 
was no relevant diagnosis.  

The veteran's own statements that he has malaria and fungus 
of the toes related to his military service are cumulative, 
and not new.  

The medical evidence that was not of record at the time of 
the RO's prior decisions is not cumulative, and is "new" 
within the meaning of 38 C.F.R. § 3.156.  However, the Board 
finds that this evidence is not material.  With regard to the 
claim for malaria, none of the new evidence shows that the 
veteran currently has this condition.  With regard to both 
claims, none of the relevant medical evidence is dated prior 
to 2002, such that all of this evidence is dated over 32 
years after separation from service.  In addition, none of 
the medical evidence includes competent evidence of a nexus 
between either malaria or fungus of the toes and the 
veteran's service.  The Board therefore finds that the 
submitted evidence does not raise a reasonable possibility of 
substantiating the claims.  38 C.F.R. § 3.156.  The claims 
are therefore not reopened. 

To the extent that that veteran argues that he has fungus of 
the toes as a result of exposure to Agent Orange, neither a 
tinea infection nor onychomycosis is a presumptive disability 
under 38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. §§ 3.307, 
3.309(e) (2005).

Because the appellant has not fulfilled his threshold burden 
of submitting new and material evidence to reopen his finally 
disallowed claims, the benefit-of-the-doubt doctrine is 
inapplicable.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).


II.  Service Connection

The veteran asserts that service connection is warranted for 
a lumbosacral condition, claimed as a back condition, a 
cervical condition, claimed as a back condition, a thoracic 
condition, claimed as a back condition, hepatitis C, and 
headaches.

In general, service connection may be established for a 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a pre- 
existing injury or disease in the line of duty.  38 U.S.C.A. 
§ 1110.  Regulations also provide that service connection may 
be granted for a disability diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disability is due to disease or injury 
which was incurred in or aggravated by service.  38 C.F.R. § 
3.303(d).

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and arthritis is manifest 
to a degree of at least10 percent within one year from the 
date of termination of such service, such disease shall be 
presumed to have been incurred or aggravated in service, even 
though there is no evidence of such disease during the period 
of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.

In addition, service connection may be established on a 
secondary basis for a disability which is shown to be 
proximately due to or the result of a service-connected 
disease or injury. 38 C.F.R. § 3.310(a).  Establishing 
service connection on a secondary basis requires evidence 
sufficient to show (1) that a current disability exists and 
(2) that the current disability was either (a) caused by or 
(b) aggravated by a service-connected disability.  38 C.F.R. 
§ 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc), 
reconciling, Leopoldo v. Brown, 4 Vet. App. 216 (1993), and 
Tobin v. Derwinski, 2 Vet. App. 34 (1991).


A.  Lumbosacral, Cervical, and Thoracic Spine Conditions

The veteran asserts that he has lumbosacral, cervical, and 
thoracic spine conditions as a result of his service.  

The veteran's service medical records show that in January 
1969, he was treated for complaints that included injuring 
his neck and a sore back after he fell off of a truck while 
under the influence of alcohol.  The impression was multiple 
contusions secondary to fall.  The veteran's separation 
examination report, dated in April 1969, shows that his spine 
was clinically evaluated as normal.  An accompanying "report 
of medical history" shows that the veteran denied having a 
history of "swollen or painful joints" or "recurrent back 
pain."

As for the post-service medical evidence, it consists of VA 
progress notes, dated between 2002 and 2003, and an April 
2002 VA examination report.  An April 2002 VA progress note 
shows that the veteran complained of chronic LBP (low back 
pain).  

The Board finds that the claims must be denied.  Under 38 
U.S.C.A. § 1110, an appellant must submit proof of a 
presently existing disability resulting from service in order 
to merit an award of compensation.  See Gilpin v. West, 155 
F.3d 1353 (Fed.Cir. 1998).  In this case, there is one 
notation of low back pain, in April 2002, that is "by 
history" only.  There is no competent evidence to show that 
he has a lumbosacral or cervical spine condition.  A March 
2002 chest x-ray did reveal mild degenerative changes in the 
thoracic spine; however, there is no competent evidence 
showing that this condition had its onset during service, was 
manifest within one year of discharge, or is related to any 
in-service disease or injury.  Accordingly, the Board finds 
that the preponderance of the evidence is against the claims 
and that the claims must be denied.  

To the extent that that veteran argues that he has a back 
disorder as a result of exposure to Agent Orange, this is not 
a presumptive disability under 38 U.S.C.A. § 1116 (West 
2002); 38 C.F.R. §§ 3.307, 3.309(e) (2005).


B.  Hepatitis C

The veteran asserts that he has hepatitis C as a result of 
inservice exposure, to include the sharing of razors with 
fellow soldiers, intravenous drug use, and exposure to blood 
while treating causalities of ambushes of convoys in Vietnam.  
He argues that he had symptoms during service of such as 
fatigue and stomach cramps that were related to hepatitis.  
See Veteran's statement, received in May 2003; April 2002 VA 
progress note.  

The Board finds that the claim must be denied.  The veteran's 
service medical records do not show treatment for hepatitis 
symptoms, nor was hepatitis noted upon separation from 
service.  In this regard, although he was treated for 
complaints of fatigue on two occasions in August 1968, there 
was no diagnosis.  The first post-service medical evidence of 
hepatitis C is dated in 2002, and therefore comes about 32 
years after separation from service.  Despite the veteran's 
complaints, this lengthy period without treatment is evidence 
that there has not been a continuity of symptomatology, and 
it weighs heavily against the claim.  See Maxson v. Gober, 
230 F.3d 1330 (Fed. Cir. 2000).  

The Board further notes that the service medical records do 
not contain evidence of such high-risk activity as drug or 
alcohol abuse, tattooing, piercings, acupuncture or shared 
toothbrushes or razor blades, or having multiple sexual 
partners.  There is no inservice evidence of treatment for 
venereal disease.  However, the post-service medical evidence 
contains a great deal of evidence of high-risk activity for 
hepatitis C.  Specifically, the medical evidence shows that 
the veteran has reported a long history of intravenous drug 
use, and surgery to remove a part of the gut after a self-
inflicted gunshot wound to the abdomen in 1972.  See e.g., 
February 2002 VA "psychosocial history" report (in which 
the veteran reported a 30-year history of intravenous heroin 
use); April 2002 VA progress note.  

To the extent that the veteran argues that he was exposed to 
the hepatitis C virus in blood during combat in Vietnam, 
although Vietnam service is shown, the record currently does 
not contain conclusive evidence showing that he received 
commendations or awards that warrant the conclusion that he 
participated in combat.  See VAOPGCPREC 12-99 at 12, 65 Fed. 
Reg. 6256-6258 (2000).  However, and in any event, the Court 
has held that 38 U.S.C.A. § 1154 does not alter the 
fundamental requirement of a diagnosis, or a medical nexus to 
service.  See Brock v. Brown, 10 Vet. App. 155, 162 (1997); 
Libertine v. Brown, 9 Vet. App. 521 (1996).  In this case, 
there is no competent evidence linking hepatitis C to 
service.  See 38 C.F.R. § 3.303.  Based on the foregoing, the 
Board finds that the preponderance of the evidence is against 
the claim, and that the veteran's claim of entitlement to 
service connection for hepatitis C must be denied.

To the extent that that veteran argues that he has Hepatitis 
as a result of exposure to Agent Orange, this is not a 
presumptive disability under 38 U.S.C.A. § 1116 (West 2002); 
38 C.F.R. §§ 3.307, 3.309(e) (2005).


C.  Depression, including as Secondary to Hepatitis C

The service medical records are negative for any complaints 
or findings of a psychiatric disorder.  The veteran denied 
any such symptoms on separation examination in April 1969, 
and clinical evaluation was normal at that time.  The post-
service evidence shows a diagnosis of an adjustment disorder 
with a depressed mood in April 2002, approximately 32 years 
following the veteran's separation from service.  However, 
there is no competent evidence of record relating this 
disability to the veteran's active service.  Accordingly, the 
preponderance of the evidence is against the claim for 
service connection for depression on a direct basis.  

The claim for service connection for depression on a 
secondary basis must also be denied.  The Board has 
determined that service connection is not warranted for 
hepatitis C, and service connection is not currently in 
effect for any disability.  The prerequisite of a service-
connected disability, upon which to base a claim for 
secondary service connection is not shown, and service 
connection for depression on a secondary basis is not 
warranted.  See 38 C.F.R. § 3.310.  The United States Court 
of Appeals for Veterans Claims has held that where the law 
and not the evidence is dispositive, the claim should be 
denied or the appeal terminated because of the absence of 
legal merit or the lack of entitlement under the law.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

To the extent that that veteran argues that he has depression 
as a result of exposure to Agent Orange, this is not a 
presumptive disability under 38 U.S.C.A. § 1116 (West 2002); 
38 C.F.R. §§ 3.307, 3.309(e) (2005).


D.  Headaches

The veteran's service medical records include a "report of 
medical history" (ROMH) associated with his entrance 
examination report, dated in November 1966, which shows that 
he reported a history of "frequent or severe headaches."  
Neurological evaluation was normal, and no diagnosis of a 
headache disorder was rendered.  In March 1969, he was 
treated for complaints of stomach cramps associated with 
headaches.  The was no diagnosis.  The veteran's separation 
examination report, dated in April 1969, shows that his head, 
and neurological condition, were clinically evaluated as 
normal.  An accompanying April 1969 "report of medical 
history" ROMH shows that he reported having "frequent or 
severe headaches."  The report indicates that the veteran's 
headaches EPTS (existed prior to service) and that they were 
not aggravated thereby.

As an initial matter, although the veteran's November 1966 
ROMH shows that he reported having "frequent or severe 
headache," there are no accompanying clinical findings to 
show headaches in either the ROMH, or in the November 1966 
entrance examination report.  Given the foregoing, headaches 
were not "noted" upon entrance into service, and the 
veteran is entitled to a presumption of soundness at service 
entrance.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 
(1991) (holding that the term "noted" in 38 C.F.R. § 3.304(b) 
denotes "[o]nly such conditions as are recorded in 
examination reports," and that "[h]istory of preservice 
existence of conditions recorded at the time of examination 
does not constitute a notation of such conditions.").  In 
addition, since the finding in the April 1969 ROMH, that his 
headaches existed prior to service and were not aggravated 
thereby, lacks foundation and it will not be further 
discussed except as noted.  The presumption of soundness is 
not rebutted by clear and unmistakable evidence.  See 38 
U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b); VAOPGCPREC 
3-2003, 69 Fed. Reg. 25178 (2004).  

The Board finds that the claim must be denied.  The veteran's 
service medical records do not show treatment for headaches 
except for one instance in March 1969, at which time his 
symptoms included stomach cramps.  His head, and neurological 
condition, were clinically evaluated as normal upon 
separation from service.  Headaches were noted, in essence, 
in the April 1969 ROMH.  However, the first post-service 
medical evidence of headaches is found, at the earliest, in 
2002, and therefore comes about 32 years after separation 
from service.  This lengthy period without treatment is 
evidence that there has not been a continuity of 
symptomatology, and it weighs heavily against the claim.  
Maxson.  In addition, there is no competent evidence linking 
headaches to service.  Based on the foregoing, the Board 
finds that the preponderance of the evidence is against the 
claim, and that the veteran's claim of entitlement to service 
connection for headaches must be denied.

To the extent that that veteran argues that he headaches as a 
result of exposure to Agent Orange, this is not a presumptive 
disability under 38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. §§ 
3.307, 3.309(e) (2005).


IV.  Conclusion

The Board has considered the veteran's written testimony 
submitted in support of his argument that he has the claimed 
disorders that should be service connected.  His statements 
are not competent evidence of a diagnosis, nor are they 
competent evidence of a nexus between the claimed conditions 
and his service.  Although lay evidence is acceptable to 
prove the occurrence of an injury during active duty or 
symptomatology over a period of time when such symptomatology 
is within the purview of or may be readily recognized by lay 
persons, lay testimony is not competent to prove a matter 
requiring medical expertise, such as an opinion as to 
diagnosis or medical causation.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-495 (1992).  Accordingly, the veteran's 
claims for service connection must be denied.

In reaching these decisions, the Board has considered the 
doctrine of reasonable doubt, however, as is stated above, 
the preponderance of the evidence is against the appellant's 
claims, and the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


V.  VCAA

On November 9, 2000, the President signed into the law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002)). The VCAA 
imposes obligations on VA on its duty to notify and assist 
claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
The Court also held that VA must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  Id.  This "fourth element" comes from the language of 
38 C.F.R. § 3.159(b)(1).

The Board finds that the VCAA notice requirements have been 
satisfied.  The RO sent the veteran a notice letter in August 
2002, (hereinafter "VCAA notification letter") that informed 
him of the type of information and evidence necessary to 
support his claims for service connection.  See also May 2003 
VCAA letter (providing additional details on the evidence 
that may be submitted for a service connection claim for 
hepatitis C).  That letter also notified him of the evidence 
needed to substantiate his claims to reopen, namely, new and 
material evidence.  He was told that the evidence must show 
that a toe fungus and/or malaria existed with one year of the 
date of his discharge to the present or that the conditions 
incurred during service had existed from the date of 
discharge to present.  See Kent v. Nicholson, No. 04-181 
(Vet. App. March 31, 2006)

The RO's VCAA notification letter informed the veteran of his 
and VA's respective responsibilities for obtaining 
information and evidence under the VCAA.  See 38 U.S.C.A. 
§ 5107(a) (West 2002); 38 C.F.R. § 3.159(c)(1-3) (2005).  The 
RO's VCAA notification letter contained a specific request 
for the veteran to provide additional evidence in support of 
his claims, which would include that in his possession.  He 
was asked to identify all relevant evidence that he desired 
VA to attempt to obtain.  The August 2002 VCAA notice was 
issued prior to the October 2002 rating decision on appeal.  

To the extent that the veteran was not notified of what was 
necessary to substantiate the claim for service connection 
for depression on a secondary basis, this claim has been 
denied because it lacks legal merit.  Under 38 U.S.C.A. § 
5103(a), VA is not required to provide notice of the 
information and evidence necessary to substantiate a claim 
where that claim cannot be substantiated because there is no 
legal basis for the claim or because undisputed facts render 
the claimant ineligible for the claimed benefit. Similarly, 
under 38 U.S.C.A. § 5103A, VA is not required to assist a 
claimant in developing evidence to substantiate a claim where 
there is no reasonable possibility that such aid could 
substantiate the claim because there is no legal basis for 
the claim or because undisputed facts render the claimant 
ineligible for the claimed benefit. VAOPGCPREC 5-04. 

During the pendency of this appeal, the Court further 
redefined the requirements of the VCAA to include notice that 
a disability rating and an effective date for award of 
benefits would be assigned if service connection is awarded.  
See Dingess/Hartman v. Nicholson, Nos. 01-1917 & 02-1506 
(Vet. App. March 3, 2006).  The Board interprets the ruling 
in Dingess/Hartman as applying to any matter involving an 
award of a disability rating and/or an effective date for 
award of benefits.  The VCAA letters did not provide the 
appellant with notice of the potential disability ratings, or 
laws regarding an effective date for any grant of service 
connection.  However, since the claims for service connection 
are denied, as discussed above, no disability rating or 
effective date will be assigned; and any defect with respect 
to the content of the notice requirement was non-prejudicial.  
Therefore, VA's duty to notify the appellant has been 
satisfied, and no prejudice to the veteran in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claims.  In this case, 
the RO has obtained the veteran's service medical records, as 
well as VA medical records.  The veteran was scheduled for a 
VA examination of his spine, but he failed to report.  If a 
veteran wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence.  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).

Although the veteran has not been afforded examinations with 
respect to the remaining claims, and etiological opinions 
have not been obtained, the Board finds that the evidence, 
discussed supra, warrants the conclusion that a remand for 
examinations and/or etiological opinions are not necessary to 
decide the claims.  See 38 U.S.C.A. § 5103A(d); see also 38 
C.F.R. § 3.159 (c)(4) (2004); Wells v. Principi, 327 F. 3d 
1339, 1341 (Fed. Cir. 2002).  Specifically, the claims suffer 
from several combinations of the following defects: he is not 
shown to have received treatment for, or a diagnosis of, the 
claimed condition during service, which ended in April 1969, 
the first evidence of the claimed condition comes many years 
after separation from service, the claims file does not 
currently contain competent evidence showing that he has the 
claimed condition, and/or that the claimed condition is 
related to his service.  See also 38 C.F.R. 
§ 3.159(c)(4)(C)(iii).  The Board concludes, therefore, that 
decisions on the merits at this time do not violate the VCAA, 
nor prejudice the appellant under Bernard v. Brown, 4 Vet. 
App. 384 (1993).

Based on the foregoing, the Board finds that the veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of the duty to assist could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).


ORDER

New and material evidence not having been submitted, service 
connection for malaria is denied.

New and material evidence not having been submitted, service 
connection for fungus of the toes is denied.

Service connection for a lumbosacral spine condition is 
denied.

Service connection for a cervical spine condition is denied.

Service connection for a thoracic spine condition is denied.

Service connection for hepatitis C is denied.

Service connection for depression, including as secondary to 
hepatitis C, is denied.

Service connection for headaches is denied.


REMAND

A remand is required for compliance with VA's duty to notify.  
This is necessary to ensure that there is a complete record 
upon which to decide the veteran's claim so that he is 
afforded every possible consideration.

VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim, (2) that VA will seek to provide, and (3) that the 
claimant is expected to provide.  In what can be considered a 
fourth element of the requisite notice, VA must also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim.  38 C.F.R. § 
3.159(b)(1); see 38 U.S.C.A. § 5103A(g).  The veteran was 
provided a notice letter from the RO in August 2002; however, 
it was inadequate with respect to informing him about what 
was necessary to substantiate the claim for nonservice-
connected pension, instead addressing the criteria for 
service connection.

On remand, the veteran should also be afforded a VA 
examination to determine the current severity of the 
veteran's nonservice-connected disabilities and whether such 
render him permanently and totally disabled.



Accordingly, this case is REMANDED for the following actions:

1.  Inform the veteran about (1) the 
information and evidence not of record that is 
necessary to substantiate his nonservice-
connected pension claim; (2) the information 
and evidence that VA will seek to obtain on 
his behalf; (3) the information or evidence 
that he is expected to provide; and (4) 
request or tell him to provide any evidence in 
his possession that pertains to the claim. A 
copy of this notification must be associated 
with the claims folder. 

2.  After any additional evidence has been 
associated with the claims file, the veteran 
should be scheduled for a VA examination to 
identify and evaluate the nature and severity 
of all his disabilities so that it can be 
determined whether he is totally and 
permanently disabled.  The claims folder 
should be made available for the examiner's 
review and that it was available should be so 
noted in the opinion.  Such tests as the 
examiner deems necessary should be performed.  

The examiner should identify and diagnose all 
disabilities found and record pertinent 
complaints, symptoms, and clinical findings 
referable to any such disability and describe 
their impact on the veteran's ability to 
obtain or maintain employment.  

All opinions expressed should be accompanied 
by supporting rationale, to include a 
description as to the nature of the 
limitations resulting from the veteran's 
disabilities. 

3.  Finally, readjudicate the veteran's claim 
on appeal.  If the determination of the claim 
remain unfavorable to the veteran, he should 
be furnished with a Supplemental Statement of 
the Case and be afforded a reasonable period 
of time in which to respond before the case is 
returned to the Board.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran has the right to 
submit additional evidence and argument on the matter that 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  The purposes of this 
REMAND are to obtain additional information and comply with 
due process considerations.  No inference should be drawn 
regarding the final disposition of this claim as a result of 
this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


